

EMPLOYMENT AGREEMENT
THIS AGREEMENT is entered into as of April 27, 2017 (“Commencement Date”), by
and between Stephen G. Waldis (the “Executive”) and Synchronoss Technologies,
Inc., a Delaware corporation (the “Company”). Executive and the Company agree
that the Employment Agreement dated as of January 1, 2015 between the Company
and the Executive shall be terminated as of April 26, 2017.
Except as otherwise provided herein, defined terms are set forth in Section 10
below.
1.Duties and Scope of Employment.
(a)    Position. For the term of his employment under this Agreement (the
“Employment”), the Company agrees to employ Executive in the position of
Chairman of the Board and Chief Executive Officer. Executive shall report to the
Company’s Board of Directors. Executive’s principal workplace shall be in
Bridgewater, New Jersey.
(a)    Obligations to the Company. During his Employment, Executive (i) shall
devote substantially all of his full business efforts and time to the Company,
(ii) shall not engage in any other employment, consulting or other business
activity that would create a conflict of interest with the Company, (iii) shall
not assist any person or entity in competing with the Company or in preparing to
compete with the Company, (iv) shall comply with the Company’s policies and
rules, as they may be in effect from time to time and (v) shall comply with the
Proprietary Information and Inventions Agreement. This provision shall not
restrict Executive’s ability to sit on non-profit boards and, subject to Board
approval, at least one corporate board.
(b)    No Conflicting Obligations. Executive represents and warrants to the
Company that he is under no obligations or commitments, whether contractual or
otherwise, that are inconsistent with his obligations under this Agreement.
Executive represents and warrants that he will not use or disclose, in
connection with his Employment, any trade secrets or other proprietary
information or intellectual property in which Executive or any other person has
any right, title or interest and that his Employment will not infringe or
violate the rights of any other person. Executive represents and warrants to the
Company that he has returned all property and confidential information belonging
to any prior employer.
(c)    Indemnification/D&O Insurance. To the maximum extent permitted by
applicable law and the Company’s by-laws, the Company shall indemnify Executive
for all acts and omissions by him and any action on his part while acting in
such capacity, and for losses that arise from serving at the request of the
Company or a subsidiary thereof as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise. Executive shall be covered by directors’ and officers’
liability insurance on a basis no less favorable than provided to directors and
officers of the Company, including “tail” coverage.
(e) Commencement Date. Executive has previously commenced full-time Employment.
This Agreement shall govern the terms of Executive’s Employment effective as the
Commencement Date through the Term (as defined in Section 5(a) below).
2.    Compensation
(a)    Salary. The Company shall pay Executive as compensation for his services
a base salary at a gross annual rate of not less than $625,000. Such salary
shall be payable in accordance with the Company’s standard payroll procedures.
(The annual compensation specified in this Subsection (a), together with any
increases in such compensation that the Company may grant from time to time, is
referred to in this Agreement as “Base Salary.”)
(b)    Incentive Bonuses. Executive shall be eligible for an annual incentive
bonus with a target amount equal to 110% of his Base Salary (the “Target
Bonus”). Executive’s bonus (if any) shall be awarded based on criteria
established by the Company’s Board of Directors (the “Board”) or its
Compensation Committee. Executive shall not be entitled to an incentive bonus
for a fiscal year if he is not employed by the Company on the last day of the
fiscal year for which such bonus is payable or is provided notice of termination
under Section 5(b) prior to such time. Any bonus for a fiscal year shall be paid
within 2½ months after the close of that fiscal year. The determinations of the
Board or its Compensation Committee with respect to such bonus shall be final
and binding.
3.    Paid Time Off and Employee Benefits. During his Employment, Executive
shall be eligible for paid time off in accordance with the Company’s paid time
off policy, as it may be amended from time to time, with a minimum of 20 paid
time off days per year (accruing for each year on the first day of such year),
plus three floating holidays, and any United States Company-wide holidays;
provided, however, Executive shall not be entitled to carry over any paid time
off days from year to year. During his Employment, Executive shall be eligible
to participate in the employee benefit plans maintained by the Company, subject
in each case to the terms and conditions of the plan in question.
4.    Business Expenses. During his Employment, Executive shall be authorized to
incur necessary and reasonable travel, entertainment and other business expenses
in connection with his duties hereunder. Notwithstanding anything to the
contrary herein, except to the extent any expense or reimbursement provided
pursuant to this Agreement does not constitute a “deferral of compensation”
within the meaning of Section 409A of the Code, (a) the amount of expenses
eligible for reimbursement provided to Executive during any calendar year will
not affect the amount of expenses eligible for reimbursement or in-kind benefits
provided to Executive in any other calendar year, (b) the reimbursements for
expenses for which Executive is entitled to be reimbursed shall be made on or
before the last day of the calendar year following the calendar year in which
the applicable expense is incurred and (c) the right to payment or reimbursement
hereunder may not be liquidated or exchanged for any other benefit.
5.    Term of Employment.
(a)    Employment Term. The Company hereby employs Executive to render services
to the Company in the position and with the duties and responsibilities
described in Section 1 for the period commencing on the Commencement Date and
ending upon the earlier of (i) the date of Executive’s resignation from the
Company and (ii) the date Executive’s Employment is terminated in accordance
with Section 5(b) (the “Term”).
(b)    Termination of Employment. The Company may terminate Executive’s
Employment at any time and for any reason (or no reason), and with or without
Cause, by giving Executive 30 days’ advance notice in writing. Executive may
terminate his Employment by giving the Company 30 days’ advance notice in
writing. The Company shall have the right at any time during such 30-day period,
to relieve Executive of his offices, duties and responsibilities and place him
on a paid leave-of-absence status, provided that during such notice period,
Executive shall remain a full-time employee of the Company and shall continue to
receive his then current salary compensation and other benefits as provided in
this Agreement. Executive’s Employment shall terminate automatically in the
event of his death. The termination of Executive’s Employment shall not limit or
otherwise affect his obligations under Section 7.
(c)    Rights Upon Termination. Upon Executive’s termination of Employment for
any reason, Executive shall be entitled to the compensation, benefits and
reimbursements described in Sections 1, 2, 3, and 4 for the period preceding the
effective date of such termination or otherwise accrued before such termination.
Upon the termination of Executive’s Employment under certain circumstances,
Executive may be entitled to additional severance pay benefits described in
Section 6. The payments under this Agreement shall fully discharge all
responsibilities of the Company to Executive. This Agreement shall terminate
when all obligations of the parties hereunder have been satisfied.
(d)    Rights Upon Death. If Executive’s Employment ends due to death, (A)
Executive’s estate shall be entitled to receive an amount equal to his target
bonus for the fiscal year in which his death occurred (or, if greater, the bonus
amount determined based on the applicable factors and actual performance for
such fiscal year), prorated based on the number of days he was employed by the
Company during that fiscal year and (B) all stock options, shares of restricted
stock (other than performance-related restricted stock), and other time-based
equity awards granted by the Company and held by Executive at the time of his
death shall be fully vested. All amounts under this Section 5(d) shall be paid
no later than the date all regular employees are paid their bonuses.
(e)    Rights Upon Permanent Disability. If Executive’s Employment ends due to
Permanent Disability and a Separation occurs, (I) Executive shall be entitled to
receive (i) an amount equal to his Target Bonus for the fiscal year in which his
Employment ended (or, if reasonably ascertainable and greater, the bonus amount
determined based on the applicable factors and actual performance for such
fiscal year), prorated based on the number of days he was employed by the
Company during that fiscal year, and (ii) a lump sum amount equal to the product
of (A) 24 and (B) the monthly amount the Company was paying on behalf of
Executive and his eligible dependents with respect to the Company’s health
insurance plans in which Executive and his eligible dependents were participants
as of the date of Separation, and (II) all stock options, shares of restricted
stock (other than performance-related restricted stock) and other time-based
equity awards granted by the Company and held by Executive shall be fully vested
as of the date of Executive’s Separation. The amounts payable under this Section
5(e) shall be paid no later 60 days after Executive’s Separation.
6.    Termination Benefits.
(a)    Preconditions. Any other provision of this Agreement notwithstanding,
Subsections (b) and (c) below shall not apply unless Executive:
(i)    Has executed (or, with respect to Section 5(d), the executor or his
estate has executed) a general release of all claims Executive (or his executor
or estate) may have against the Company or persons affiliated with the Company
(substantially in the form attached hereto as Exhibit A) (the “Release”);
(ii)    Complies with Executive’s obligations under Section 7 of this Agreement;
(iii)    Has returned all property of the Company in Executive’s possession; and
(iv)    If requested by the Board, has resigned as a member of the Board and as
a member of the boards of directors of all subsidiaries of the Company, to the
extent applicable.
Executive must execute and return the Release within the period of time set
forth in the Release (the “Release Deadline”). The Release Deadline will in no
event be later than 50 days after Executive’s Separation. If Executive fails to
return the Release on or before the Release Deadline or if Executive revokes the
Release, then Executive will not be entitled to the benefits described in this
Section 6.
(b)    Severance Pay in the Absence of a Change in Control. If, during the term
of this Agreement and not at a time described in subsection (c) below, Executive
resigns his Employment for Good Reason and a Separation occurs or the Company
terminates Executive’s Employment with the Company for a reason other than
death, Cause or Permanent Disability and a Separation occurs, then the Company
shall pay Executive a lump sum severance payment equal to (i) two times (A) his
Base Salary in effect at the time of the termination of Employment plus, (B) his
average annual bonus based on the actual amounts received in the immediately
preceding two years and (ii) the product of (A) 24 and (B) the monthly amount
the Company was paying on behalf of Executive and his eligible dependents with
respect to the Company’s health insurance plans in which Executive and his
eligible dependents were participants as of the date of Separation. In the event
that Executive Employment is terminated for a reason other than death, Cause or
Permanent Disability or Executive resigns his Employment for Good Reason under
this Subsection (b) within two years after commencement of employment with the
Company, then in lieu of using the average bonus received in the immediately
preceding two years for the above calculation, such calculation shall use his
Target Bonus in the year of termination if such termination under this
Subsection (b) occurs in the first year of employment with the Company and the
actual bonus Executive received during the first year of employment with the
Company if such termination under this Subsection (b) occurs in the second year
of employment with the Company. However, the amount of the severance payment
under this Subsection (b) shall be reduced by the amount of any severance pay or
pay in lieu of notice that Executive receives from the Company under a federal
or state statute (including, without limitation, the Worker Adjustment and
Retraining Notification Act).
(c)    Severance Pay in Connection with a Change in Control. If, during the term
of this Agreement and within (i) 120 days prior to or (ii) 24 months following a
Change in Control, Executive is subject to an Involuntary Termination, then (i)
the Company shall pay Executive a lump sum severance payment equal to (x) 2.99
times his Base Salary in effect at the time of the termination of Employment
plus two times Executive’s average bonus received in the immediately preceding
two years and (y) a lump sum amount equal to the product of (A) 24 and (B) the
monthly amount the Company was paying on behalf of Executive and his eligible
dependents with respect to the Company’s health insurance plans in which
Executive and his eligible dependents were participants as of the date of
Separation, and (ii) all stock options, shares of restricted stock (other than
performance-related restricted stock that is tied to performance after the
Change in Control), and other time-based equity awards granted by the Company
and held by Executive shall be fully vested as of the date of the Involuntary
Termination. In the event that Executive is subject to an Involuntary
Termination under this Subsection (c) within two years after commencement of
employment with the Company, then in lieu of using the average bonus received in
the immediately preceding two years for the above calculation, such calculation
shall use his Target Bonus in the year of the Involuntary Termination if such
termination under this Subsection (c) occurs in the first year of employment
with the Company and the actual bonus Executive received during the first year
of employment with the Company if such termination under this Subsection (c)
occurs in the second year of employment with the Company. However, the amount of
the severance payment under this Subsection (c) shall be reduced by the amount
of any severance pay or pay in lieu of notice that Executive receives from the
Company under a federal or state statute (including, without limitation, the
Worker Adjustment and Retraining Notification Act).
(d)    Commencement of Severance Payments. Payment of the severance pay provided
for under this Agreement will be made no later than the first regularly
scheduled payroll date that occurs no later than 50 days after Executive’s
Separation, but only if Executive has complied with the release and other
preconditions set forth in Subsection (a) (to the extent applicable). However,
except as provided in the next following sentence, if the 50-day period
described in Section 5(a) spans two calendar years, then the payment will be
made on the first payroll date in the second calendar year following expiration
of the applicable revocation period. In the event that Executive experiences an
Involuntary Termination immediately at or after a Change in Control, the Company
shall work with the surviving company to ensure that any payments due to
Executive under subsection (c) above be paid upon the closing of the Change in
Control. In addition, if at any time the parties agree that a Good Reason arises
after the Change in Control and severance is due to Executive under subsection
(c), the Company shall work with the surviving company to insure that any such
payments due to Executive are paid promptly after such Good Reason arises.
(e)    Section 409A. This Agreement shall be construed consistently with the
intent that all payments hereunder shall be exempt from the requirements of
Section 409A of the Code by reason of the “short-term” deferral exemption or a
different exemption. Each payment made under this Agreement shall be treated as
a separate payment and the right to a series of installment payments under this
Agreement is to be treated as a right to a series of separate payments. If the
Company determines that Executive is a “specified employee” under Section
409A(a)(2)(B)(i) of the Code at the time of his Separation, then (i) payment of
any “nonqualified deferred compensation” (within the meaning of Section 409A)
that is payable to Executive upon Separation shall be delayed until the first
business day following (A) expiration of the six-month period measured from
Executive’s Separation, or (B) the date of Executive’s death, and (ii) the
installments that otherwise would have been paid prior to such date will be paid
in a lump sum when such payments commence.
7.    Protective Covenants.
(a)    Non–Competition. As one of the Company’s executive and management
personnel and officer, Executive has acquired extensive and valuable knowledge
and confidential information concerning the business of the Company, including
certain trade secrets the Company wishes to protect. Executive further
acknowledges that during his employment he will have access to and knowledge of
Proprietary Information. To protect the Company’s Proprietary Information, and
in consideration of this Agreement, Executive agrees that during his employment
with the Company and for a period of twelve (12) months after the termination of
Executive’s employment with the Company for any reason, whether under this
Agreement or otherwise (the “Restricted Period”), he will not without the
Company’s approval (which shall not be unreasonably withheld), directly or
indirectly engage in (whether as an employee, consultant, proprietor, partner,
director or otherwise), have any ownership interest in, or participate in the
financing, operation, management or control of, any person, firm, corporation or
business that engages in a Restricted Business in a Restricted Territory. It is
agreed that ownership of (i) no more than one percent (1%) of the outstanding
voting stock of a publicly traded corporation or (ii) any stock he presently
owns shall not constitute a violation of this Section.
(b)    Non-Solicitation and Non-Servicing. During his employment with the
Company and continuing for a period of eighteen (18) months after termination of
Executive’s employment with the Company for any reason, whether under this
Agreement or otherwise, Executive shall not directly or indirectly, personally
or through others,
(i)    attempt in any manner to solicit, persuade or induce any Client of the
Company to terminate, reduce or refrain from renewing or extending its
contractual or other relationship with the Company in regard to the purchase or
licensing of products or services manufactured, marketed, licensed or sold by
the Company, or to become a Client of or enter into any contractual or other
relationship with Executive or any other individual, person or entity in regard
to the purchase or license of products or services similar or identical to those
manufactured, marketed or sold by the Company; or
(ii)    attempt in any manner to solicit, persuade or induce any individual,
person or entity which is, or at any time during Executive’s employment with the
Company was, a supplier of any product or service to the Company or vendor of
the Company (whether as a distributor, agent, employee or otherwise) to
terminate, reduce or refrain from renewing or extending his, her or its
contractual or other relationship with the Company; provided, however, this
subparagraph (ii) shall not apply with respect to (I) during the first six (6)
months after Executive’s Separation, up to two service providers of the Company
who report in to Executive’s organization, were recruited by Executive and had
worked with Executive in prior employment, plus Executive’s administrative
assistant, and (II) during the next six (6) month period thereafter, up to two
service providers of the Company who report in to Executive’s organization, were
recruited by Executive and had worked with Executive in prior employment; or
(iii)    render to or for any Client any services of the type rendered by the
Company; or
(iv)    subject to the exceptions in subparagraph (ii) above, employ as an
employee or retain as a consultant any person who is then, or at any time during
the preceding twelve months was, an employee of or consultant to the Company
(unless the Company had terminated the employment or engagement of such employee
or exclusive consultant prior to the time of the alleged prohibited conduct), or
persuade, induce or attempt to persuade any employee of or consultant to the
Company to leave the employ of the Company or to breach any service arrangement
with the Company.
(c)    Non-Disclosure. Executive has entered into a Proprietary Information and
Inventions Agreement with the Company, which is incorporated herein by
reference.
(d)    Reasonable. Executive agrees and acknowledges that the time limitation on
the restrictions in this Section 7, combined with the geographic scope, is
reasonable. Executive also acknowledges and agrees that this provision is
reasonably necessary for the protection of Proprietary Information, that through
his Employment he shall receive adequate consideration for any loss of
opportunity associated with the provisions herein, and that these provisions
provide a reasonable way of protecting the Company’s business value which will
be imparted to him. If any restriction set forth in this Section 7 is found by
any court of competent jurisdiction to be unenforceable because it extends for
too long a period of time or over too great a range of activities or in too
broad a geographic area, it shall be interpreted to extend only over the maximum
period of time, range of activities or geographic area as to which it may be
enforceable.
8.    Successors.
(a)    Company’s Successors. This Agreement shall be binding upon any successor
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets. For all purposes under this Agreement, the
term “Company” shall include any successor to the Company’s business and/or
assets which becomes bound by this Agreement.
(b)    Employee’s Successors. This Agreement and all rights of Executive
hereunder shall inure to the benefit of, and be enforceable by, Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
9.    Taxes.
(a)    Withholding Taxes. All payments made under this Agreement shall be
subject to reduction to reflect applicable withholding and payroll taxes or
other deductions required to be withheld by law.
(b)    Tax Advice. Executive is encouraged to obtain his own tax advice
regarding his compensation from the Company. Executive agrees that the Company
does not have a duty to design its compensation policies in a manner that
minimizes Executive’s tax liabilities, and Executive shall not make any claim
against the Company or the Board related to tax liabilities arising from
Executive’s compensation.
(c)    Parachute Taxes. Notwithstanding anything in this Agreement to the
contrary, if it shall be determined that any payment or distribution by the
Company to or for the benefit of Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (“Total Payments”) to be made to Executive would otherwise exceed the
amount (the “Safe Harbor Amount”) that could be received by Executive without
the imposition of an excise tax under Section 4999 of Code, then the Total
Payments shall be reduced to the Safe Harbor Amount if (and only if) the Safe
Harbor Amount (net of applicable taxes) is greater than the net amount payable
to Executive after taking into account any excise tax imposed under section 4999
of the Code on the Total Payments. All determinations to be made under this
subparagraph (c) shall be made by a public accounting firm selected by the
Company before the date of the Change in Control (the “Accounting Firm”). In
determining whether such Benefit Limit is exceeded, the Accounting Firm shall
make a reasonable determination of the value to be assigned to the restrictive
covenants in effect for Executive pursuant to Section 7 of this Agreement, and
the amount of his potential parachute payment under Section 280G of the Code
shall be reduced by the value of those restrictive covenants and all other
permissible adjustments to the extent consistent with Section 280G of the Code
and the regulations thereunder. To the extent a reduction to the Total Payments
is required to be made in accordance with this subparagraph (c), such reduction
and/or cancellation of acceleration of equity awards shall occur in the order
that provides the maximum economic benefit to Executive. In the event that
acceleration of equity awards is to be reduced, such acceleration of vesting
also shall be canceled in the order that provides the maximum economic benefit
to Executive. Notwithstanding the foregoing, any reduction shall be made in a
manner consistent with the requirements of section 409A of the Code and where
two economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro rata basis but not below
zero. All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in this subparagraph (c) shall be borne solely by the
Company.
10.    Definitions.
(a)    Cause. For all purposes under this Agreement, “Cause” shall mean:
(i)    An intentional and unauthorized use or disclosure by Executive of the
Company’s confidential information or trade secrets, which use or disclosure
causes material harm to the Company;
(ii)    A material breach by Executive of any material agreement between
Executive and the Company;
(iii)    A material failure by Executive to comply with the Company’s written
policies or rules;
(iv)    Executive’s conviction of, indictment for, or plea of “guilty” or “no
contest” to, a felony under the laws of the United States or any State thereof;
(v)    Executive’s gross negligence or willful misconduct which causes material
harm to the Company;
(vi)    A continued failure by Executive to perform reasonably assigned duties
after receiving written notification of such failure from the Board (other than
by reason of Executive’s physical or mental illness, incapacity or disability);
or
(vii)    A failure by Executive to cooperate in good faith with a governmental
or internal investigation of the Company or its directors, officers or
employees, if the Company has requested in writing Executive’s cooperation, and
Executive has not cooperated in good faith within 5 business days.
With respect to subparagraphs (ii), (iii) or (vi), the Company shall not have
the right to terminate Executive for Cause if Executive cures the breach or
failure within 30 days of the Company’s written notice to Executive of such
breach or failure.
(b)    Change in Control. For all purposes under this Agreement, “Change in
Control” shall mean the occurrence of:
(i)     The acquisition, by a person or persons acting as a group, of the
Company's stock that, together with other stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the Company;
(ii)     The acquisition, during a 12-month period ending on the date of the
most recent acquisition, by a person or persons acting as a group, of 30% or
more of the total voting power of the Company;
(iii)     The replacement of a majority of the members of the Board, during any
12-month period, by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of such appointment or
election; or
(iv)     The acquisition, during a 12-month period ending on the date of the
most recent acquisition, by a person or persons acting as a group, of the
Company's assets having a total gross fair market value (determined without
regard to any liabilities associated with such assets) of 80% or more of the
total gross fair market value of all of the assets of the Company (determined
without regard to any liabilities associated with such assets) immediately prior
to such acquisition or acquisitions.
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
unless such transaction also qualifies as an event under Treas. Reg.
§1.409A-3(i)(5)(v) (change in the ownership of a corporation), Treas. Reg.
§1.409A-3(i)(5)(vi) (change in the effective control of a corporation), or
Treas. Reg. §1.409A-3(i)(5)(vii) (change in the ownership of a substantial
portion of a corporation's assets).
(c)    Client. For all purposes under this Agreement, “Client” shall mean (i)
anyone who is a client of the Company as of, or at any time during the one-year
period immediately preceding, the termination of Executive’s employment, but
only if Executive had a direct relationship with, supervisory responsibility for
or otherwise were involved with such client during Executive’s employment with
the Company and (ii) any prospective client to whom the Company made a new
business presentation (or similar offering of services) at any time during the
one-year period immediately preceding, or six-month period immediately
following, Executive’s employment termination (but only if initial discussions
between the Company and such prospective client relating to the rendering of
services occurred prior to the termination date, and only if Executive
participated in or supervised such presentation and/or its preparation or the
discussions leading up to it).
(d)    Code. For all purposes under this Agreement, “Code” shall mean the
Internal Revenue Code of 1986, as amended.
(e)    Company. For all purposes under this Agreement, “Company” shall include
Synchronoss Technologies, Inc. and all of its subsidiaries and affiliates.
(f)    Good Reason. For all purposes under this Agreement, “Good Reason” shall
mean:
(i)    material diminution in Executive’s authorities, duties or
responsibilities;
(ii)    a reduction in Executive’s base salary by more than 5% unless pursuant
to a Company-wide salary reduction affecting all of the Company’s Section 16
officers proportionately;
(iii)    relocation of Executive’s principal workplace that results in an
increase to Executive’s commute by more than 50 miles;
(iv)    a material reduction in the kind or level of incentive compensation or
employee benefits to which Executive is entitled immediately prior to such
reduction with the result that Executive’s overall compensation and benefits
package is significantly reduced, unless such reduction occurs solely as a
result of a reduction in the kind or level of employee benefits of employees
that applies for all employees of the Company or
(v)    a material breach by the Company of this Agreement.
A condition shall not be considered “Good Reason” unless Executive gives the
Company written notice of such condition within 90 days after Executive has
knowledge of such condition and the Company fails to remedy such condition (or
in the case of (v), remedy such breach) within 30 days after receiving
Executive’s written notice. In addition, Executive’s resignation must occur no
later than 12 months after Executive has knowledge of such condition.
(g)    Involuntary Termination. For all purposes under this Agreement,
“Involuntary Termination” shall mean either (i) the Company terminates
Executive’s Employment with the Company for a reason other than death, Cause or
Permanent Disability and a Separation occurs, or (ii) Executive resigns his
Employment for Good Reason and a Separation occurs.
(h)    Permanent Disability. For all purposes under this Agreement, “Permanent
Disability” shall mean, in the reasonable determination by the Compensation
Committee, Executive’s inability to perform the essential functions of
Executive’s position, with or without reasonable accommodation, for a period of
at least 180 consecutive days because of a physical or mental impairment.
(i)    Proprietary Information. For all purposes under this Agreement,
“Proprietary Information” shall mean any and all confidential and/or proprietary
knowledge, data or information of the Company. By way of illustration but not
limitation, Proprietary Information includes (i) trade secrets, inventions, mask
works, ideas, processes, formulas, source and object codes, data, programs,
other works of authorship, know‑how, improvements, discoveries, developments,
designs and techniques; and (ii) information regarding plans for research,
development, new products, marketing and selling, business plans, budgets and
unpublished financial statements, licenses, prices and costs, suppliers and
customers; and (iii) information regarding the skills and compensation of other
employees of the Company.
(j)    Restricted Business. For all purposes under this Agreement, “Restricted
Business” shall mean the design, development, marketing or sales of software, or
any other process, system, product, or service marketed, sold or under
development by the Company (and expected to reach market before the end of the
Restricted Period) at the time Executive’s employment with the Company ends,
whether during or after the Term.
(k)    Restricted Territory. For all purposes under this Agreement, “Restricted
Territory” shall mean any state, county, or locality in the United States or
around the world in which the Company conducts business.
(l)    Separation. For all purposes under this Employment Agreement,
“Separation” means a “separation from service,” as defined in the regulations
under Section 409A of the Code.
(m)    Solicit. For all purposes under this Agreement, “solicit” shall mean (i)
active solicitation of any Client or Company employee (but not general marketing
of a product, service or open position not targeted at such employee); (ii) the
provision of information regarding any Client or Company employee to any third
party where such information could be useful to such third party in attempting
to obtain business from such Client or attempting to hire any such Company
employee; (iii) participation in any meetings, discussions, or other
communications with any third party regarding any Client or Company employee
where the purpose or effect of such meeting, discussion or communication is to
obtain business from such Client or employ such Company employee; and (iv) any
other passive use of information about any Client or Company employee which has
the purpose or effect of assisting a third party or causing harm to the business
of the Company.
11.    Miscellaneous Provisions.
(a)    Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered, when delivered by FedEx with delivery charges prepaid, or
when mailed by U.S. registered or certified mail, return receipt requested and
postage prepaid. In the case of Executive, mailed notices shall be addressed to
him at the home address that he most recently communicated to the Company in
writing. In the case of the Company, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
its Secretary.
(b)    Modifications and Waivers. No provision of this Agreement shall be
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by Executive and by an authorized officer of the
Company (other than Executive). No waiver by either party of any breach of, or
of compliance with, any condition or provision of this Agreement by the other
party shall be considered a waiver of any other condition or provision or of the
same condition or provision at another time.
(c)    Whole Agreement. This Agreement and the Proprietary Information and
Inventions Agreement supersede and replace any prior agreements, representations
or understandings (whether oral or written and whether express or implied)
between Executive and the Company and constitute the complete agreement between
Executive and the Company regarding the subject matter set forth herein;
provided that nothing in this Agreement shall supersede an express promise made
by the Company in Executive’s offer letter.
(d)    Choice of Law and Severability. This Agreement shall be interpreted in
accordance with the laws of the State of New Jersey (except their provisions
governing the choice of law). If any provision of this Agreement becomes or is
deemed invalid, illegal or unenforceable in any applicable jurisdiction by
reason of the scope, extent or duration of its coverage, then such provision
shall be deemed amended to the minimum extent necessary to conform to applicable
law so as to be valid and enforceable or, if such provision cannot be so amended
without materially altering the intention of the parties, then such provision
shall be stricken and the remainder of this Agreement shall continue in full
force and effect. If any provision of this Agreement is rendered illegal by any
present or future statute, law, ordinance or regulation (collectively the
“Law”), then such provision shall be curtailed or limited only to the minimum
extent necessary to bring such provision into compliance with the Law. All the
other terms and provisions of this Agreement shall continue in full force and
effect without impairment or limitation.
(e)    No Assignment. This Agreement and all rights and obligations of Executive
hereunder are personal to Executive and may not be transferred or assigned by
Executive at any time. The Company may assign its rights under this Agreement to
any entity that assumes the Company’s obligations hereunder in connection with
any sale or transfer of all or a substantial portion of the Company’s assets to
such entity.
(f)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


(g)    Survival. The rights and obligations of the parties under the provisions
of this Agreement (including without limitation Section 7) shall survive, and
remaining binding and enforceable, notwithstanding the termination of this
Agreement, the termination of Executive’s Employment hereunder or otherwise, to
the extent necessary to preserve the intended benefits of such provision.
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.
        
Stephen Waldis


SYNCHRONOSS TECHNOLOGIES, INC.
By         
Lawrence R. Irving
Chief Financial Officer






1
    